
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6



RESTRICTED SHARE AGREEMENT


        AGREEMENT made as of the 15th day of May, 2003, between Corporate Office
Properties Trust, a Maryland business trust (the "Company"), and Dwight Taylor
("Employee").

        1.    Award.    

        (a)    Shares.    Pursuant to the Corporate Office Properties Trust 1998
Long Term Incentive Plan (the "Plan"), 5,400 common shares (the "Restricted
Shares") of beneficial interest, $0.01 par value per share, of the Company,
shall be issued as hereinafter provided in Employee's name subject to certain
restrictions thereon. The date of this award shall be May 15, 2003 (the "Grant
Date").

        (b)    Issuance of Restricted Shares.    The Restricted Shares shall be
issued upon acceptance hereof by Employee and upon satisfaction of the
conditions of this Agreement.

        (c)    Plan Incorporated.    Employee acknowledges receipt of a copy of
the Plan, and agrees that this award of Restricted Shares shall be subject to
all of the terms and conditions set forth in the Plan, including future
amendments thereto, if any, pursuant to the terms thereof, which Plan is
incorporated herein by reference as a part of this Agreement.

        2.    Restricted Shares.    Employee hereby accepts the Restricted
Shares when issued and agrees with respect thereto as follows:

        (a)    Forfeiture Restrictions.    The Restricted Shares shall be
subject to the Forfeiture Restrictions (as hereinafter defined) from the date of
this Agreement through May 15, 2008 (the "Restricted Period"). The Restricted
Shares may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of during the Restricted Period to the
extent then subject to the Forfeiture Restrictions. To the extent the
Forfeitures Restrictions have not lapsed at the end of the Restricted Period as
provided in subparagraph (b) of this Paragraph 2, Employee shall, for no
consideration, forfeit to the Company all Restricted Shares to the extent then
subject to the Forfeiture Restrictions. The prohibition against transfer and the
obligation for forfeit and surrender Restricted Shares to the Company are herein
referred to as "Forfeiture Restrictions." The Forfeiture Restrictions shall be
binding upon and enforceable against any transferee of Restricted Shares.

        (b)    Lapse of Forfeiture Restrictions.    The Forfeiture Restrictions
shall lapse as to the Restricted Shares in accordance with the following
schedule provided that Employee has been continuously employed by the Company or
a Subsidiary or Affiliate from the date of this Agreement through the lapse
date.

Date


--------------------------------------------------------------------------------

  Percentage of Total
Number of Restricted
Shares as to Which
Forfeiture Restricted Lapse

--------------------------------------------------------------------------------

  May 15, 2004   16 % May 15, 2005   18 % May 15, 2006   20 % May 15, 2007   22
% May 15, 2008   24 %

        Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse
as to all of the Restricted Shares on the earlier of (i) the occurrence of a
Change of Control (as such term is defined in the Plan), or (ii) the date
Employee's employment with the Company, its Subsidiaries and Affiliates is
terminated for any reason other than a termination by the Employee's employer
for "Cause" or a voluntary termination by the Employee. In the event Employee's
employment is terminated for any reason, the Compensation Committee of the Board
(the "Committee"), may, in the Committee's sole discretion, approve the lapse of
Forfeiture Restrictions as to any or all Restricted Shares still subject to

--------------------------------------------------------------------------------


such restrictions, such lapse to be effective on the date of such approval or
Employee's termination date, if later.

        To the extent that any Restricted Shares are vested solely as a result
of the Employee's termination of employment pursuant to the foregoing, such
shares shall be subject to a right of first refusal in favor of the Company with
respect to all (but not less than all) of such shares in the event the Employee
proposes to sell or otherwise transfer such shares to any other person. The
Employee shall notify the Company prior to any such transfer (and in the absence
of such prior notice any such transfer shall be void). The Company's right of
repurchase shall be exercisable with respect to such shares within the thirty
(30) day period following the date the Employee gives notice to the Company of
the proposed transfer. The purchase price of the shares repurchased by the
Company hereunder shall be "Fair Market Value" (as defined in the Plan). If the
Company exercises its right of first refusal, the sale shall be consummated
within five (5) days of the date the Company elects to exercise its right.

        (c)    Dividends and Voting Rights.    The Employee shall be entitled to
receive any dividends paid with respect to shares of Restricted Shares that
become payable during the Restricted Period; provided however, that no dividends
shall be payable to or for the benefit of the Employee with respect to record
dates occurring prior to the Grant Date, or with respect to record dates
occurring on or after the date, if any, on which the Employee has forfeited the
Restricted Shares. The Employee shall be entitled to vote the Restricted Shares
during the Restricted Period to the same extent as would have been applicable to
the Employee if the Employee was then vested in the shares; provided, however,
that the Employee shall not be entitled to vote the shares with respect to
record dates for such voting rights arising prior to the Grant Date, or with
respect to record dates occurring on or after the date, if any, on which the
Employee has forfeited the Restricted Shares.

        (d)    Certificates.    A certificate evidencing the Restricted Shares
shall be issued by the Company in Employee's name, or at the option of the
Company, in the name of a nominee of the Company, pursuant to which Employee
shall have voting rights and shall be entitled to receive all dividends as
hereinabove stated unless and until the Restricted Shares are forfeited pursuant
to the provisions of this Agreement. The certificate shall bear a legend
evidencing the nature of the Restricted Shares, and the Company may cause the
certificate to be delivered upon issuance to the Secretary of the Company or to
such other depository as may be designated by the Company as depository for
safekeeping until the forfeiture occurs or the Forfeiture Restrictions lapse
pursuant to the terms of the Plan and this award. Upon request of the Committee
or its delegate, Employee shall deliver to the Company a stock power, endorsed
in blank, relating to the Restricted Shares then subject to the Forfeiture
Restrictions. Upon the lapse of the Forfeiture Restrictions without forfeiture,
the Company shall cause a new certificate or certificates to be issued without
legend in the name of Employee for the shares upon which forfeiture Restrictions
lapsed. Notwithstanding any other provisions of this Agreement, the issuance or
delivery of any shares of Stock (whether subject to restrictions or
unrestricted) may be postponed for such period as may be required to comply with
applicable requirements of any national securities exchange or any requirements
under any law or regulation applicable to the issuance or delivery of such
shares. The Company shall not be obligated to issue or deliver any shares of
Stock if the issuance or delivery thereof shall constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange.

        3.    Withholding of Tax.    To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in income
to Employee for federal or state income tax purposes, Employee shall deliver to
the Company at the time of such receipt or lapse, as the case may be, such
amount of money or shares of unrestricted Shares as the Company may require to
meet its withholding obligation under applicable tax laws or regulations, and,
if Employee fails to do so, the Company is

2

--------------------------------------------------------------------------------

authorized to withhold from any cash or Share remuneration then or thereafter
payable to Employee any tax required to be withheld by reason of such resulting
compensation income.

        4.    Status of Shares.    Employee agrees that the Restricted Shares
will not be sold or otherwise disposed of in any manner which could constitute a
violation of any applicable federal or state securities laws. Employee also
agrees (i) that the certificates representing the Restricted Shares may bear
such legend or legends as the Company deems appropriate in order to assure
compliance with applicable securities laws, (ii) that the Company may refuse to
register the transfer of the Restricted Shares on the share transfer records of
the Company if such proposed transfer would be in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (iii) that the Company may give related instructions to is transfer
agent, if any, to stop registration of the transfer of the Restricted Shares.

        5.    Employment Relationship.    For purposes of this Agreement,
Employee shall be considered to be in the employment of the Company as long as
Employee remains an employee of either the Company, any successor entity or a
Subsidiary or Affiliate (as defined in the Plan) of the Company or any
successor. Any question as to whether and when there has been a termination of
such employment, and the cause of such termination, shall be determined by the
Committee, or its delegate, as appropriate, and its determination shall be
final.

        6.    Committee's Powers.    No provision contained in this Agreement
shall in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee or, to the extent delegated, in its delegate pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Restricted Shares.

        7.    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Employee.

        8.    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Maryland.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and Employee has executed this
Agreement, all as of the date first above written.

    EMPLOYEE   CORPORATE OFFICE PROPERTIES TRUST
 
 
/s/  DWIGHT TAYLOR      

--------------------------------------------------------------------------------

Dwight Taylor
 
By:
 
/s/  JOHN H. GURLEY      

--------------------------------------------------------------------------------

John H. Gurley
Senior Vice President and General Counsel

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.6



RESTRICTED SHARE AGREEMENT
